--------------------------------------------------------------------------------

EXHIBIT 10.2
 
TWENTY FOURTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT


This Twenty Fourth Amendment to Non-Recourse Receivables Purchase Agreement
(this “Amendment”) is entered into as of February 15, 2012, by and between
SILICON VALLEY BANK, a California corporation, with its principal place of
business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan
production office located at 275 Grove Street, Suite 2-200, Newton,
Massachusetts 02466 (“Buyer”) and ASPEN TECHNOLOGY, INC., a Delaware corporation
with offices at 200 Wheeler Road, Burlington, Massachusetts 01803 (“Seller”).
 
1.
DESCRIPTION OF EXISTING AGREEMENT. Reference is made to a certain Non-Recourse
Receivables Purchase Agreement by and between Buyer and Seller dated as of
December 31, 2003, as amended by a certain First Amendment to Non-Recourse
Receivables Purchase Agreement dated June 30, 2004, as further amended by a
certain Second Amendment to Non-Recourse Receivables Purchase Agreement dated
September 30, 2004, as further amended by a certain Third Amendment to
Non-Recourse Receivables Purchase Agreement dated December 31, 2004, as further
amended by a certain Fourth Amendment to Non-Recourse Receivables Purchase
Agreement dated March 8, 2005, as further amended by a certain Fifth Amendment
to Non-Recourse Receivables Purchase Agreement dated March 31, 2005, as further
amended by a certain Sixth Amendment to Non-Recourse Receivables Purchase
Agreement dated December 29, 2005, as further amended by a certain Seventh
Amendment to Non-Recourse Receivables Purchase Agreement dated as of July 17,
2006, as further amended by a certain Eighth Amendment to Non-Recourse
Receivables Purchase Agreement dated as of September 15, 2006, as further
amended by a certain Ninth Amendment to Non-Recourse Receivables Purchase
Agreement dated as of January 12, 2007, as further amended by a certain Tenth
Amendment to Non-Recourse Receivables Purchase Agreement dated as of April 13,
2007, as further amended by a certain Eleventh Amendment to Non-Recourse
Receivables Purchase Agreement dated as of June 28, 2007, as further amended by
a certain Twelfth Amendment to Non-Recourse Receivables Purchase Agreement dated
as of October 16, 2007, as further amended by a certain Thirteenth Amendment to
Non-Recourse Receivables Purchase Agreement dated as of December 12, 2007, as
further amended by a certain Fourteenth Amendment to Non-Recourse Receivables
Purchase Agreement dated as of December 28, 2007, as further amended by a
certain Fifteenth Amendment to Non-Recourse Receivables Purchase Agreement dated
as of January 24, 2008, as further amended by a certain Sixteenth Amendment to
Non-Recourse Receivables Purchase Agreement dated as of May 15, 2008, as further
amended by a certain Seventeenth Amendment to Non-Recourse Receivables Purchase
Agreement dated as of November 14, 2008, as further amended by a certain
Eighteenth Amendment to Non-Recourse Receivables Purchase Agreement dated as of
January 15, 2009, as further amended by a certain Nineteenth Amendment to
Non-Recourse Receivables Purchase Agreement dated as of May 15, 2009, as further
amended by a certain Twentieth Amendment to Non-Recourse Receivables Purchase
Agreement dated as of November 3, 2009, as further amended by a certain Twenty
First Amendment to Non-Recourse Receivables Purchase Agreement dated as of June
7, 2010, as further amended by a certain Twenty Second Amendment to Non-Recourse
Receivables Purchase Agreement dated as of December 7, 2010, and as further
amended by a certain Twenty Third Amendment to Non-Recourse Receivables Purchase
Agreement dated as of February 16, 2011 (as further amended from time to time,
the “Purchase Agreement”).  Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Purchase Agreement.

 
2.
DESCRIPTION OF CHANGE IN TERMS.



Modification to Purchase Agreement.


 
A.
The Purchase Agreement shall be amended by deleting Section 2.1 thereof and
inserting in lieu thereof the following Section 2.1:



“2.1           Sale and Purchase.  Subject to the terms and conditions of this
Agreement, with respect to each Purchase, effective on each applicable Purchase
Date, Seller agrees to sell to Buyer and Buyer agrees to buy from Seller all
right, title, and interest (but none of the obligations with respect to) of the
Seller to the payment of all sums owing or to be owing from the Account Debtors
under each Purchased Receivable to the extent of the Purchased Receivable Amount
for such Purchased Receivable.
 
 
 

--------------------------------------------------------------------------------

 
 
Each purchase and sale hereunder shall be in the sole discretion of Buyer and
Seller.  In any event, Buyer will not (i) purchase any Receivables in excess of
an aggregate outstanding amount exceeding Twenty-Five Million Dollars
($25,000,000.00), or (ii) purchase any Receivables under this Agreement after
February 10, 2013.  The purchase of each Purchased Receivable may be evidenced
by an assignment or bill of sale in a form acceptable to Buyer.”
 
3.
FEES AND EXPENSES.  Seller shall pay to Buyer a modification fee of Ten Thousand
Dollars ($10,000.00), which fee shall be due on the date hereof and shall be
deemed fully earned as of the date hereof.  Seller shall also reimburse Buyer
for all legal fees and expenses incurred in connection with this Amendment.

 
4.
CONSISTENT CHANGES.  The Purchase Agreement is hereby amended wherever necessary
to reflect the changes described above.

 
5.
RATIFICATION OF DOCUMENTS.  Seller hereby ratifies, confirms, and reaffirms all
terms and conditions of the Purchase Agreement.

 
6.
CONTINUING VALIDITY.  Seller understands and agrees that in modifying the
Purchase Agreement, Buyer is relying upon Seller’s representations, warranties,
and agreements, as set forth in the Purchase Agreement.  Except as expressly
modified pursuant to this Amendment, the terms of the Purchase Agreement remain
unchanged and in full force and effect.  Buyer’s agreement to make modifications
to the Purchase Agreement pursuant to this Amendment in no way shall obligate
Buyer to make any future modifications to the Purchase Agreement.

 
7.
NO DEFENSES OF SELLER.  Seller hereby acknowledges and agrees that Seller has no
offsets, defenses, claims, or counterclaims against Buyer with respect to the
Purchase Agreement or otherwise, and that if Seller now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Buyer, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and Seller
hereby RELEASES Buyer from any liability thereunder.

 
8.
COUNTERSIGNATURE.  This Amendment shall become effective only when it shall have
been executed by Seller and Buyer.

 
 
[remainder of page is intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 


This Amendment is executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.
 

SELLER:   BUYER:          
ASPEN TECHNOLOGY, INC.
 
SILICON VALLEY BANK
                    By: /s/ Roger Kuebel   By: /s/ Lauren Cole           Name:
Roger Kuebel   Name: Lauren Cole           Title: Treasurer   Title: Vice
President                    
By:
/s/ Mark P. Sullivan                
Name:
Mark Sullivan                
Title:
CFO      

 
 

--------------------------------------------------------------------------------